Citation Nr: 0405746	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for scars, right leg, buttock, and heel, with retained 
foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which continued a 10 percent disability rating 
for scars on the right leg, buttock, and heel, with retained 
foreign bodies.

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge sitting at the RO in October 
2003.  A transcript of that hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the October 2003 hearing, the veteran testified that his 
right leg disability has increased since his left leg was 
amputated in August 2001.  He testified that his toes were 
numb all of the time, and that his knee felt unstable.

He also testified that he was receiving treatment at the VA 
Medical Center in Youngstown, Ohio.  It is unclear from his 
testimony whether he had or was planning to seek treatment 
for the right leg disability.  However, VA is obligated to 
seek records of relevant VA treatment.  38 U.S.C.A. 
§ 5103A(c)(2) (2003).  VA treatment records are 
constructively of record.  VA is deemed to have constructive 
knowledge of certain documents that are generated by VA 
agents or employees, including VA physicians.  Bell v. 
Derwinski, 2 Vet. App. 611, 612-3 (1992).  If those documents 
predate a Board decision, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record." Id. at 
613.

The veteran was afforded a VA examination in June 2002.  The 
examiner did not report whether there was instability of the 
knee.  The Board finds that a VA examination is necessary to 
determine the current severity of the veteran's service-
connected shrapnel scars on the veteran's right knee.  The 
veteran is entitled to a new VA examination where there is 
evidence (including his testimony) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995). 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) requires VA to advise 
claimants of the evidence needed to substantiate their 
claims, of what evidence they are responsible for obtaining 
and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  VA has elaborated on 
these obligations by adopting a regulation providing that it 
will tell claimants to supply relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The RO furnished 
the veteran with a VCAA notice letter in June 2002.  However, 
the letter did not inform him of the evidence needed to 
substantiate his claim for increased rating.  The letter did 
inform him that it was his responsibility to furnish private 
medical evidence, while the VCAA imposes an obligation on VA 
to obtain private treatment records identified by the 
veteran.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2003).

Additionally, effective August 30, 2002, VA revised the 
criteria for rating scars.  67 Fed. Reg. 49590 (2002) 
(codified at 38 C.F.R. § 4.118).  Where the law or regulation 
changes after a claim has been filed or reported but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
record does not reflect that the veteran's claim has been 
adjudicated under the new criteria.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should ensure that all VCAA 
notice requirements are met in accordance 
with 38 U.S.C.A. § 5103(a); and 38 C.F.R. 
§ 3.159(b).

2.  The RO should obtain records of the 
veteran's treatment for a right leg 
disability at the Youngstown, Ohio, VA 
Medical Center for the period from 
January 2003 to the present.

3.  The RO should schedule the veteran 
for a VA examination in order to 
determine the current nature and severity 
of his service-connected residuals of 
shell fragment wounds of the right leg, 
buttocks, and heel, with retained foreign 
bodies.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  Specifically, the examiner 
should comment on the effect of the scars 
and retained shrapnel on the veteran's 
right knee, and should note whether, and 
to what degree, the shell fragment wound 
causes right knee instability.

4.  The RO should then readjudicate the 
veteran's claim, taking into account the 
old and new criteria for rating skin 
diseases, and considering whether the 
claim warrants referral for assignment of 
an extraschedular rating.  If the benefit 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

